            Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


          v.                                                           DECISION AND ORDER
                                                                           19-CR-57S
JOSE O. FELIX,

                                   Defendant.


                                            I. INTRODUCTION

          Presently before this Court is Defendant Jose O. Felix’s Motion for Compassionate

Release, which the government opposes. See 18 U.S.C. § 3582 (c)(1)(A). For the

reasons discussed below, Felix’s motion is denied.

                                            II. BACKGROUND

          On April 3, 2019, Felix pleaded guilty to (1) possessing with intent to distribute 100

grams or more of heroin, in violation of 21 U.S.C. § 841 (a)(1), and (2) possessing a

firearm in furtherance of drug trafficking, in violation of 18 U.S.C. § 924 (c)(1)(A)(i).

(Docket Nos. 29, 31.) Approximately four months later, on July 31, 2019, this Court

sentenced Felix in the aggregate to 123 months’ imprisonment, 4 years’ supervised

release, a $200 special assessment, and no fine, fees, or costs. (Docket Nos. 41, 43.)

Felix is presently serving his sentence at FCI Loretto, with a release date of April 11,

2028. 1

          On May 6, 2020, Felix moved for compassionate release to home confinement or

for a sentence reduction to time served under 18 U.S.C. § 3582 (c)(1)(A)(i) on the ground


1   See https://www.bop.gov/inmateloc/ (last visited July 24, 2020).


                                                       1
         Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 2 of 15




that he is at heighted risk to develop COVID-19 due to his medical conditions. (Docket

Nos. 47, 48, 54.) The government opposes the motion. (Docket Nos. 51-53.)

                                         III. DISCUSSION

A.      Compassionate Release under 18 U.S.C. § 3582 (c)(1)(A)(i)

        “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, 433 F. Supp. 3d 613, 614 (S.D.N.Y. 2020).

One such statute is 18 U.S.C. § 3582 (c)(1)(A)(i) which, as amended by the First Step Act

of 2018, 2 provides as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—in any case—the court, upon
                motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf
                or the lapse of 30 days from the receipt of such a request by
                the warden of the defendant’s facility, whichever is earlier,
                may reduce the term of imprisonment (and may impose a term
                of probation or supervised release with or without conditions
                that does not exceed the unserved portion of the original term
                of imprisonment), after considering the factors set forth in
                section 3553 (a) to the extent that they are applicable, if it finds
                that—(i) extraordinary and compelling reasons warrant such
                a reduction; . . . and that such a reduction is consistent with
                applicable policy statements issued by the Sentencing
                Commission.

        The defendant carries the burden of showing that he or she is entitled to a sentence

reduction under the statute. See United States v. Ebbers, 432 F. Supp. 3d 421, 426-27

(S.D.N.Y. 2020). A defendant proceeding on his or her own motion may meet that burden



2 Congress amended 18 U.S.C. § 3582 (c)(1)(A) in the First Step Act of 2018 to allow prisoners to bring

their own motions for compassionate release after proper exhaustion. See Pub. L. No. 115-391, 132 Stat.
5194, 5222 (2018). The previous version of the statute permitted only the Bureau of Prisons to bring
compassionate-release motions. See, e.g., United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at
*1 n.1 (S.D.N.Y. Feb. 4, 2020) (explaining the First Step Act amendment); United States v. Gotti, 433 F.
Supp. 3d 613, 614-15 (S.D.N.Y. 2020) (same).

                                                   2
           Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 3 of 15




by demonstrating (1) that he or she satisfied the statutory exhaustion requirement, (2)

that extraordinary and compelling reasons exist for a sentence reduction, and (3) that a

sentence reduction is consistent with the applicable Sentencing Guidelines provisions.

See 18 U.S.C. § 3582 (c)(1)(A)(i); United States v. Perez, 17 Cr. 513-3 (AT), 2020 WL

1546422, at *2 (S.D.N.Y. Apr. 1, 2020). If the court finds, after consideration of the

applicable 18 U.S.C. § 3553 (a) factors, that the defendant has met this burden, it may

reduce the defendant’s sentence under the statute. See 18 U.S.C. § 3582 (c)(1)(A)(i);

see also United States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1307108, at *1-2

(D. Conn. Mar. 19, 2020).

          The statutory exhaustion requirement is mandatory and “must be strictly enforced.”

United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020)

(citing Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)); United States v.

Cassidy, 17-CR-116S, 2020 WL 1969303, at *3-8 (W.D.N.Y. Apr. 24, 2020) (finding

exhaustion mandatory). The exhaustion requirement is met when the earlier of two

circumstances occurs: (1) the defendant fully exhausts all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion to modify an imposed term of

imprisonment on his or her behalf, 3 or (2) 30 days lapse from the date the warden of the


3   The Scparta court explained the administrative process before the Bureau of Prisons as follows:

                  First, an inmate must request the warden of her facility to file a
                  compassionate-release motion on her behalf. 28 C.F.R. § 571.61 (a).
                  Second, if the warden denies the prisoner’s request, she has 20 days to
                  appeal to the BOP’s Regional Director. Id. § 571.63 (a) (providing that
                  denials of compassionate-release requests are governed by the BOP’s
                  general Administrative Remedy Program, contained in 28 C.F.R. §§
                  542.10-542.19); id. § 542.15 (a) (“An inmate who is not satisfied with the
                  Warden’s response may submit an Appeal on the appropriate form (BP-
                  10) to the appropriate Regional Director within 20 calendar days of the
                  date the Warden signed the response.”). Third, if the Regional Director
                  denies the prisoner’s request, she then has 30 days to appeal to the BOP
                  General Counsel. Id. § 542.15 (a). A decision from the General Counsel

                                                      3
          Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 4 of 15




defendant’s facility receives the defendant’s request to file such a motion on his or her

behalf. See 18 U.S.C. § 3582 (c)(1)(A).

       Congress delegated to the Sentencing Commission the task of “describ[ing] what

should be considered extraordinary and compelling reasons for sentence reduction”

under 18 U.S.C. § 3582 (c)(1)(A)(i). See 28 U.S.C. § 994 (t). The Commission, in turn,

promulgated a Policy Statement concerning sentence reductions under 18 U.S.C. § 3582

(c)(1)(A) in § 1B1.13 of the United States Sentencing Guidelines. The Commentary to

that section contains four examples of circumstances that constitute “extraordinary and

compelling reasons” for a sentence reduction: “Medical Condition of the Defendant”; “Age

of the Defendant”; “Family Circumstances”; and “Other Reasons”.                      See U.S.S.G. §

1B1.13.

       At issue here are the “Medical Condition of the Defendant” and “Other Reasons”

examples. The “Medical Condition of the Defendant” example provides as follows:

               Medical Condition of the Defendant—

                   (i)     The defendant is suffering from a terminal illness
                           (i.e., a serious and advanced illness with an end of
                           life trajectory).    A specific prognosis of life
                           expectancy (i.e., a probability of death within a
                           specific time period) is not required. Examples
                           include metastatic solid-tumor cancer, amyotrophic
                           lateral sclerosis (ALS), end-stage organ disease
                           and advanced dementia.

                   (ii)    The defendant is—

                           (I)     suffering from a serious physical or medical



               is the final step in the BOP’s Administrative Remedy Program, id., and
               therefore “constitutes a final administrative decision,” id. § 571.63 (b).

United States v. Scparta, 18-cr-578 (AJN), 2020 WL 1910481, at *7 (S.D.N.Y. Apr. 20, 2020).


                                                   4
         Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 5 of 15




                                      condition,

                             (II)     suffering from a serious functional or
                                      cognitive impairment, or

                             (III)    experiencing deteriorating physical or
                                      mental health because of the aging process,

                 that substantially diminishes the ability of the defendant to
                 provide self-care within the environment of a correctional
                 facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 comment n. 1 (A).

        The “Other Reasons” example is a catch-all provision encompassing “an

extraordinary and compelling reason other than, or in combination with, the [other]

reasons described.” 4 Id. n. 1 (D).

        As it relates to the requirement that a sentence reduction be consistent with the

applicable Sentencing Guidelines provisions, U.S.S.G. § 1B1.13 is once again the

relevant provision. It provides that a court may reduce a sentence if, after consideration

of the 18 U.S.C. § 3553 (a) factors, it determines that

                 (1) (A) extraordinary and compelling reasons warrant the
                     reduction; or

                     (B) the defendant (i) is at least 70 years old; and (ii) has
                         served at least 30 years in prison pursuant to a
                         sentence imposed under 18 U.S.C. § 3559 (c) for the
                         offense or offenses for which the defendant is

4 The Bureau of Prisons has implemented a Program Statement to guide its own implementation of 18
U.S.C. § 3582 (c)(1)(A). See Bureau of Prisons Program Statement 5050.50, eff. January 17, 2019
(available at https://www.bop.gov/PublicInfo/execute/policysearch?todo=query# (last visited July 24,
2020)). This Court assumes without deciding that this Program Statement is non-binding as it relates to the
“Other Reasons” provision of U.S.S.G. § 1B1.13 comment n. 1 (D), and that it is therefore not constrained
by what the Director of the Bureau of Prisons might consider other extraordinary and compelling reasons
for sentence reduction. See, e.g., United States v. Marks, 03-CR-6033L, 2020 WL 1908911, at *5-7
(W.D.N.Y. Apr. 20, 2020) (finding that post-First Step Act, district courts are no longer bound by the specific
categories warranting sentence reduction identified by the Sentencing Commission in U.S.S.G. § 1B1.13,
including affording any deference to the Director for purposes of U.S.S.G. § 1B1.13 comment n. 1 (D)
(“Other Reasons”)).


                                                      5
        Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 6 of 15




                    imprisoned;

             (2) the defendant is not a danger to the safety of any other
                 person or to the community, as provided in 18 U.S.C. §
                 3142 (g); and

             (3) the reduction is consistent with this policy statement.

See U.S.S.G. § 1B1.13.

       Finally, district courts have broad discretion in deciding whether to grant or deny

motions for sentence reduction. See Gileno, 2020 WL 1307108, at *2.

B.     Felix’s Motion for Compassionate Release

       1. Exhaustion of Administrative Rights

       As indicated above, 18 U.S.C. § 3582 (c)(1)(A) contains a threshold exhaustion

requirement. To satisfy this requirement, a defendant must demonstrate that either (1)

he or she fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion to modify an imposed term of imprisonment on his or her behalf,

or (2) 30 days have lapsed from the date the warden of the defendant’s facility received

the defendant’s request to file such a motion on his or her behalf. See 18 U.S.C. § 3582

(c)(1)(A).

       For reasons discussed at length in two previous decisions (fully incorporated

herein), this Court has found that the statutory exhaustion requirement is mandatory and

cannot be excused. See Cassidy, 2020 WL 1969303, at *3-8; United States v. Schultz,

17-CR-193S, 2020 WL 1872352, at *3-6 (W.D.N.Y. Apr. 15, 2020); see also United States

v. Montanez, 15-CR-122G, 2020 WL 2183093, at *2-11 (W.D.N.Y. May 5, 2020) (finding

§ 3582 (c)(1)(A)’s exhaustion requirement mandatory).

       Here, Felix submitted his request for compassionate release to the warden of FCI



                                            6
         Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 7 of 15




Loretto on May 14, 2020. (Memorandum of Law, Docket No. 51-2, Exhibit B.) The

warden denied his request on May 29, 2020. (Id. at Exhibit C.) Thirty days having lapsed

since May 14, 2020, this Court finds that Felix has satisfied the statutory exhaustion

requirement, and the government does not contend otherwise.

        2. Extraordinary and Compelling Reasons for Sentence Reduction

        Felix has served approximately 12 months of his 123-month sentence. He is a 42-

year-old man who claims to have underlying medical conditions that make him highly

susceptible to COVID-19, consisting of high blood pressure, difficulty breathing, sleep

apnea, chest pain, and allergic reactions. (Motion for Compassionate Release, Docket

No. 47, p. 7.) If granted compassionate release, Felix plans to return to his apartment in

Niagara Falls and support himself with his social security disability benefits. (Id. p. 8.)

        Felix submitted progress notes from his primary care physician dated July 8, 2019.

(Docket No. 54.) At that time, Felix’s blood pressure was within the normal range at

105/80, 5 and he self-reported allergies and trouble breathing and sleeping. (Id.) The

physician found Felix’s general health to be “good” and noted mild sleep apnea, allergies,

chest pain, difficulty breathing, insomnia, and sleep apnea.                       (Id.)   The physician

diagnosed Felix with sleep apnea and allergies. (Id.)

        The government submitted Felix’s most recent medical records from the Bureau

of Prisons. (Docket No. 53.) An April 16, 2020, Inmate Report Form lists none of the

conditions Felix claims to have as “current health problems” and indicates that he has no

known allergies. (Id.) At his last examination on March 17, 2020, Felix’s blood pressure



5 According to the Centers for Disease Control and Prevention, normal blood pressure range is 120 or less
(systolic) over 80 or less (diastolic). See https://www.cdc.gov/bloodpressure/facts.htm (last visited July 24,
2020).

                                                      7
        Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 8 of 15




was again within the normal range at 116/79, and he denied chest pain at rest or with

exertion and denied any sleeping problems. (Id.) These records are consistent with the

information Felix provided during his presentence investigation interview on May 1, 2019,

when he claimed to have high blood pressure, but denied any other health issues, aside

from a serious back injury that required surgery. (Presentence Investigation Report,

Docket No. 38, ¶¶ 30, 75, 76.)

       It appears from these medical records that Felix has mild sleep apnea and mild

allergies. To the extent he experienced chest pain or difficulty breathing in July 2019,

those issues appear to have resolved as there is no indication of any such problems in

his most recent medical records. In addition, there is no history of or treatment for high

blood pressure.

       Having thoroughly reviewed the record, this Court finds that none of Felix’s medical

conditions constitute an extraordinary and compelling reason for a sentence reduction

under the medical-condition section of U.S.S.G. § 1B1.13. None of the conditions are a

terminal illness (i.e., a serious and advanced illness with an end of life trajectory), see

U.S.S.G. § 1B1.13 comment n. 1 (A)(i); nor are any a serious condition, impairment, or

age-related deterioration that substantially diminishes Felix’s ability to provide self-care,

see U.S.S.G. § 1B1.13 comment n. 1 (A)(ii). See United States v. Korn, 15-CR-81S, 11-

CR-384S, 2020 WL 1808213, at *3-6 (W.D.N.Y. Apr. 9, 2020).

       As for the “Other Reasons” section of U.S.S.G. § 1B1.13 comment n. 1 (D), which

provides for relief if there exist extraordinary and compelling reasons for sentence

reduction other than (or in combination with) what is specifically prescribed, Felix

maintains that his medical conditions make him highly susceptible to contracting and



                                             8
         Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 9 of 15




dying from COVID-19. Such is not the case.

       COVID-19, of course, is the sweeping, potentially deadly, worldwide pandemic that

required the President of the United States to declare a national emergency on March 13,

2020. The Centers for Disease Control and Prevention (“CDC”) has determined that

individuals with certain underlying medical conditions, particularly if not well controlled,

are at high risk for severe illness from COVID-19. 6 See Jones v. Wolf, No. 20-CV-361,

2020 WL 1643857, at *8 (W.D.N.Y. Apr. 2, 2020) (taking judicial notice that “for people of

advanced age, with underlying health problems, or both, COVID-19 causes severe

medical conditions and has increased lethality”) (quoting Basank v. Decker, 20 Civ. 2518

(AT), 2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020)). Those medical conditions

consist of cancer, chronic kidney disease, chronic obstructive pulmonary disease,

immunocompromised state, obesity, serious heart conditions, sickle cell disease, and

Type 2 diabetes melitus, none of which Felix has. 7 The CDC has also identified medical

conditions that might make an individual at increased risk for severe illness from COVID-

19, including high blood pressure, but the medical records do not support Felix’s claim

that he has such a condition. 8

       Because Felix does not suffer from any of the medical conditions listed above, he

is not at high risk of severe illness from COVID-19. He simply (and understandably) fears

contracting COVID-19 while incarcerated. Such a generalized fear, however, does not


6 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited July 24, 2020).

7 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited July 24, 2020).
8 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
visited July 24, 2020).


                                                  9
       Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 10 of 15




constitute an extraordinary and compelling reason for compassionate release.           See

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory role,

and its extensive and professional efforts to curtail the virus’s spread”); United States v.

Nwankwo, No. 12 Cr. 31 (VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14, 2020) (“the

risks posed by the pandemic alone do not constitute extraordinary and compelling

reasons for release, absent additional factors such as advanced age or serious underlying

health conditions that place a defendant at greater risk of negative complications from the

disease”); United States v. Jaramillo, No. 17 CR 4, 2020 WL 2306564, at *1 (S.D.N.Y.

May 8, 2020) (denying compassionate release motion where defendant failed to

demonstrate a specific medical condition that placed him at extraordinary risk of infection

or severe illness from COVID-19); United States v. Eberhart, Case No. 13-cr-00313-PJH-

1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“[g]eneral concerns about possible

exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons

for a reduction in sentence set forth in the Sentencing Commission’s policy statement on

compassionate release, U.S.S.G. § 1B1.13”).

       Moreover, Felix has not demonstrated that the Bureau of Prisons will not or cannot

guard against or treat COVID-19. See United States v. Stevens, 04-CR-222S, 2020 WL

2393306, at *6 (W.D.N.Y. May 12, 2020); Korn, 2020 WL 1808213, at *6; see also United

States v. Gagne, No. 3:18-cr-242 (VLB), 2020 WL 1640152, at *4 (D. Conn. Apr. 2, 2020)

(denying compassionate release where the defendant failed to show “that the [Bureau of

Prisons] cannot adequately manage the [COVID-19] pandemic or treat her to a



                                            10
           Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 11 of 15




reasonable degree”); United States v. Zywotko, Case No. 2:19-cr-113-FtM-60NPM, 2020

WL 1492900, at *2 (M.D. Fla. Mar. 27, 2020) (denying compassionate release where “the

BOP has implemented an action plan to mitigate the effect of COVID-19 and prevent

potential transmissions into and throughout its correctional facilities”); Gileno, 2020 WL

1307108, at *4 (“Mr. Gileno has also not shown that the plan proposed by the Bureau of

Prisons is inadequate to manage the pandemic within Mr. Gileno’s correctional facility, or

that the facility is specifically unable to adequately treat Mr. Gileno.”).

          The Bureau of Prisons has experience combatting infectious diseases and has

developed and implemented a multi-point plan to battle COVID-19. Preparations began

in early 2020 when the Bureau of Prisons instituted its Pandemic Influenza contingency

plan, specifically modified to fight COVID-19. 9 This plan is based on guidance and

directives from the World Health Organization, the CDC, and other related agencies.

Under this plan, the Bureau of Prisons has implemented quarantine and isolation

protocols, restricted inmate transfers, reduced overcrowding, limited group gatherings,

employed screening procedures, and suspended visitation and tours. 10

          These and other measures are constantly reassessed to further mitigate the

exposure and spread of COVID-19 among the federal prison population. And these

measures appear to have proven effective at FCI Loretto: there are only 8 inmate cases

and 2 staff cases as of this writing, although it is unclear whether those cases are in the

low-security correctional facility or the adjacent minimum-security satellite camp, which is




9   See https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_response (last visited July 24, 2020).

10   See https://www.bop.gov/coronavirus/covid19_status.jsp (last visited July 24, 2020).


                                                      11
           Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 12 of 15




where Felix is held. 11 (Motion for Compassionate Release, p. 6.)

           In the end, Felix alleges nothing more than the general possibility that he could

contract COVID-19, and he has made no showing that FCI Loretto’s plan and efforts to

combat the disease are inadequate or that the facility is unable to adequately treat him if

he falls ill. To the contrary, it appears that the BOP’s efforts at FCI Loretto are working.

Consequently, this Court finds that Felix fails to demonstrate an extraordinary and

compelling reason for a sentence reduction under U.S.S.G. § 1B1.13 comment n. 1 (D)

based on COVID-19. See Stevens, 2020 WL 2393306, at *6-7 (denying compassionate

release to defendant in facility with no reported cases alleging only the general possibility

of contracting COVID-19); Korn, 2020 WL 1808213, at *6-8 (denying compassionate

release to defendant who failed to show inadequacy in Bureau of Prisons plan or ability

to treat him); see also Gileno, 2020 WL 1307108, at *4; Eberhart, 2020 WL 1450745, at

*2; Zywotko, 2020 WL 1492900, at *2; Gagne, 2020 WL 1640152, at *4.

           3. Consideration of the § 3553 (a) Factors

           Even if Felix had demonstrated extraordinary and compelling reasons for a

sentence reduction (which he has not), this Court would find that those reasons are

outweighed by consideration of the § 3553 (a) factors and that Felix’s original sentence

would be undermined by a sentence reduction. See 18 U.S.C. § 3582 (c)(1)(A) (requiring

consideration of the applicable § 3553 (a) factors); see also Ebbers, 2020 WL 91399, at

*7. The § 3553 (a) factors include, inter alia, the nature and circumstances of the offense;

the history and characteristics of the defendant; the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, provide just punishment, afford



11   https://www.bop.gov/coronavirus/ (last visited July 24, 2020).

                                                       12
       Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 13 of 15




adequate deterrence, and protect the public from future crimes by the defendant; and the

need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553 (a).

      Felix ran a multi-kilogram narcotics operation. (Presentence Report, ¶ 20.) He

received shipments of cocaine and heroin from Puerto Rico and then sold the narcotics

from his residence in a multi-unit apartment complex in downtown Buffalo. (Id. ¶ 10.)

Felix sold narcotics to customers in Buffalo, and made multiple sales of controlled

substances to a DEA confidential source, until July 16, 2018, when he was arrested, and

his apartment was searched. (Id. ¶¶ 11-18.) The search yielded 87.9 grams of heroin,

10.8 grams of cocaine, four firearms, ammunition, $196,614 in cash, drug ledgers, cutting

agents, and a money counter. (Plea Agreement, ¶ 4.) In total, Felix ‘s admitted relevant

conduct involved 1,000 kilograms but less than 3,000 kilograms of drug weight. (Id.)

Analysis of the drug ledgers revealed that between March 29, 2013, and July 4, 2018,

Felix distributed at least 13.795 kilograms of cocaine for a minimum amount of $571,452.

(Presentence Report, ¶ 25.)

      For this serious criminal activity, this Court imposed a 123-month sentence, which

was the lowest aggregate sentence in the recommended guideline range. This is a fair,

just, and reasonable sentence which, in this Court’s view, would be severely undermined

by a reduction to time served after just 12 months. Such a reduced sentence would not

reflect the seriousness of the offense, promote respect for the law, provide just

punishment, afford adequate deterrence, or protect the public from future crimes by the

defendant. See 18 U.S.C. § 3553 (a). Such a reduction would also result in unwarranted

sentencing disparities. Id. Accordingly, consideration of the § 3553 (a) factors outweighs

any extraordinary and compelling reasons for a sentence reduction.



                                           13
       Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 14 of 15




       4. Consistency of a Reduction with U.S.S.G. § 1B1.13

       Finally, even if Felix had demonstrated extraordinary and compelling reasons for

a sentence reduction that are not outweighed by consideration of the § 3553 (a) factors

(which he has not), this Court would find that a sentence reduction is not consistent with

U.S.S.G. § 1B1.13. See 18 U.S.C. § 3582 (c)(1)(A) (requiring that any sentence reduction

be consistent with applicable policy statements issued by the Sentencing Commission);

U.S.S.G. § 1B1.13 (2). This inquiry requires a determination as to whether the defendant

poses a danger to the safety of any person or to the community if released.

       In addition to his significant drug-trafficking activities, Felix possessed numerous

weapons to protect his operation. During the search of Felix’s residence, a loaded pistol

with an extra magazine was discovered in a “fanny pack” in the rear bedroom.

(Presentence Report, ¶ 19.) Another pistol and several magazines were also discovered.

(Id.) Two more firearms were discovered in pieces of luggage: an AR-15 style 5.56 mm

rifle with no serial number or manufacturer information, and a Zastava PAP assault style

rifle, commonly referred to as an AK-47. (Id. ¶¶ 19, 26.) Collectively, 525 rounds of

ammunition were also discovered in the residence. (Id. ¶ 19; Plea Agreement, ¶ 4.) Felix

admitted that he possessed these firearms and ammunition in furtherance of his drug-

trafficking activities. (Plea Agreement, ¶ 3.)

       Thus, given the nature and extent of Felix’s drug-trafficking activities and his

possession of multiple and varied firearms and ammunition, this Court finds that he poses

a danger to the community if released.




                                             14
         Case 1:19-cr-00057-WMS Document 55 Filed 07/29/20 Page 15 of 15




                                    IV. CONCLUSION

         For all of the reasons stated above, this Court finds that compassionate release

under 18 U.S.C. § 3582 (c)(1)(A)(i) is not warranted. Felix’s motion will therefore be

denied.

                                        V. ORDER

         IT HEREBY IS ORDERED, that Felix’s Motion for Compassionate Release

(Docket No. 47) is DENIED.

         SO ORDERED.


Dated:         July 29, 2020
               Buffalo, New York
                                                         s/William M. Skretny
                                                        WILLIAM M. SKRETNY
                                                       United States District Judge




                                            15
